COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Richard Barroso v. The State of Texas
Appellate case number:      01-21-00304-CV
Trial court case number:    110208-I
Trial court:                412th District Court of Brazoria County

       Appellant, Richard Barroso, filed a notice of appeal of the trial court’s May 18, 2021
“Order of Dismissal.” Appellant has also filed a “Motion to be Granted to Proceed In
Forma Pauperis as Status in Trial Court” pursuant to Texas Rule of Appellate Procedure
20.1(b)(1). Rule 20.1 governs indigency of a party for purposes of appellate costs. See
TEX. R. APP. P. 20.1. Based on his motion, it appears appellant seeks to proceed without
costs on appeal, alleging that he was not required to pay costs in the trial court. See TEX.
R. APP. P. 20.1(b)(1). However, appellant’s motion does not include any evidence
regarding his indigency status in the trial court, and the clerk’s record is not yet due to be
filed with this Court. See TEX. R. APP. P. 35.1.
       Accordingly, the trial court clerk is directed to prepare, certify, and file with this
Court, without advance payment of costs, a clerk’s record on indigence containing:
           ▪ the trial court’s May 18, 2021 “Order of Dismissal;”
           ▪ any motion or request by appellant to proceed in the trial court proceedings
             as indigent or otherwise to proceed without payment of trial court costs;
           ▪ any motion seeking a correction or clarification of any motion or request by
             appellant to proceed in the trial court proceedings as indigent or otherwise
             to proceed without payment of trial court costs;
           ▪ any motion seeking to require appellant to pay costs or prove his inability to
             pay costs;
           ▪ any notice of any hearing on a motion seeking to require appellant to pay
             costs or prove his inability to pay costs;
           ▪ any trial court order requiring appellant to pay costs and any findings in
             support of such an order; and
           ▪ any other documents directly related to appellant’s payment of costs.
See TEX. R. CIV. P. 145(a), (b), (d), (f); see also TEX. R. APP. P. 20.1.
      The clerk’s record on indigence is due to be filed in this Court no later than
fourteen days from the date of this order.
       IT IS SO ORDERED.


Judge’s signature: ______/s/ Amparo Guerra___________
                    Acting individually    Acting for the Court

Date: ___June 29, 2021____